Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (AMOUNTS IN CANADIAN DOLLARS) November 13, 2013 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) offers award-winning intellectual property, to provide innovative IP based customer solutions. Northcore's portfolio companies include Envision Online Media Inc., a specialist in the delivery of content management solutions. Northcore’s shares currently trade on the NEX Stock Exchange (NTI.H) and the OTC Bulletin Board (OTCBB: NTLNF).The registered office of the Company is 302 The East Mall, Suite 300, Toronto, Ontario, Canada, M9B 6C7. This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited condensed interim consolidated financial statements for the period ended September 30, 2013, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2012.This document was approved by the Board of Directors on November 13, 2013. DEVELOPMENTS IN THETHIRD QUARTER OF 2013 Northcore’s developments in the period included the following: The Company entered into a proposed transaction with Cielo Gold and Blue Horizon Industries to purchase renewable diesel intellectual property (“IP”) for a 48% equity position in Northcore and to license this IP for a 50% profit share from commercialization, and sought funding to support this diversification into Cleantech IP.While approved by Northcore’s secured creditor and shareholders, this transaction was viewed by the TSX as a change in business and by the TSX Venture Exchange as a reverse takeover, requiring Northcore to satisfy new listing requirements for its shares to be traded on either exchange, which was not possible within the proposed transaction. This resulted in a migration of Northcore’s shares from a TSX delisting on September 27, 2013 to the NEX exchange on September 30, 2013 for continued trading, termination of the proposed asset purchase transaction with Cielo, a material adverse event under the Series O Debenture Subscription Agreement and further downsizing of parent company operations. At Northcore’s duly called Special and Annual Shareholders meeting held on July 23, 2013 the following resolutions were approved: · Election of Directors: C. Bulger, R. Deslippe, D. Mackenzie, M. Smith · Appointment of Auditors: A Chan LLP · Consolidation of Common Shares: 20:1 consolidation · Asset Purchase Transaction: issuance of 48% common shares in Northcore to Cielo for the purchase of renewable diesel intellectual property · Name Change: to Cielo Technologies, or such other name as the directors decide · Option Pool Increase: to 15% of outstanding shares post Cielo IP purchase The shareholders approved the foregoing resolutions subject to the Directors’ decisions to implement and regulatory approvals. The Cielo transaction did not obtain regulatory approval and was abandoned in favour of seeking other business development opportunities and does not preclude a further attempt with Cielo in future. If the Cielo transaction had proceeded, trading of Northcore’s shares on the NEX exchange would have been halted until new listing requirements were satisfied.Consequently, Mr. Don Allan resigned as dual CEO of Cielo and Northcore to focus on Cielo, Mr. C. Bulger assumed the role of interim CEO of Northcore, Mr. Jared Scarf joined the Company’s Board of Directors following the departures of R. Deslippe and M. Smith co-incident with the NEX listing of Northcore’s shares. Under the circumstances, Northcore has not proceeded with implementing the share consolidation resolution and other resolutions pertaining to the Cielo transaction, and the total amount subscribed of the Series O Debenture was reduced from $840,000 to $221,000. 2 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 Northcore provided hosting services to GE and customers of GE through a 50:50 Joint Venture, GE Asset Manager LLC, using IP that was owned by GE as well as IP that was owned by Northcore. Customers generally paid annually in advance for services and GE could terminate the agreement with Northcore at any time, requiring Northcore to refund all service pre-payments, support the transition to alternative service providers and be responsible for the financial consequences of business interruption to GE. Due to Northcore’s inability to financially support the continued expenses related to hosting services or refund service pre-payments, Northcore sold its interest in the Joint Venture and other GE and hosting related business to a third party acceptable to GE on July 24, 2013 following approval by Northcore’s secured creditor and the Northcore Shareholder Meeting that approved the Cielo transaction and transition of historical assets.The result of this sale eliminated all contingent liabilities for service interruption and avoided refund of pre-paid services and reducing potential severance costs related to certain employees who transitioned with the business. Northcore maintains a continued right to use the IP that was sold in this transition. Envision Online Media Inc., a wholly owned subsidiary of Northcore, operates as an autonomous entity, maintaining its cash flow within the subsidiary and has a long history of paying its liabilities when due with cash generated from within its operations. The parent company, Northcore, continues to manage its liquidity risk by communicating with creditors, making payment installments as funds are available and reducing expenses, which includes salary deferral by management and unpaid wages to staff, and the elimination of patent related expenses for new and historical IP. While creditors are currently cooperative, there is a risk that this could change and the Company would then face legal statements of claim without the available cash to conclude settlement. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: · The timing of our future capital needs and our ability to raise additional capital when needed; · Current short term liquidity risks and potential legal action by creditors; · Regulatory challenges in satisfying new listing requirements; · Increasingly longer sales cycles; · Potential fluctuations in our financial results and our difficulties in forecasting; · Volatility of the stock markets and fluctuations in the market price of our stock; · The ability to buy and sell our shares on the OTC Bulletin Board; 3 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 · Our ability to compete with other companies in our industry; · Our dependence upon a limited number of customers; · Our ability to retain and attract key personnel; · Risk of significant delays in product development; · Failure to timely develop or license new technologies; · Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · Risk of system failure or interruption; · Risks associated with any further dramatic expansions and retractions in the future; · Risks associated with international operations; · Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · Fluctuations in currency exchanges; · Risks to holders of our common shares following any issuance of our preferred shares; and · The ability to enforce legal claims against us or our officers or directors. Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. RESULTS OF OPERATIONS Comparison of the Quarters Ended September 30, 2013 and September 30, 2012 The following commentary compares the unaudited consolidated financial results for the three month periods ended September 30, 2013 and September 30, 2012 and analyzes significant changes in the consolidated statements of operations and comprehensive loss. Overview:Northcore reported an Operational EBITDA loss for the third quarter of $163,000, an improvement of $253,000 or 61 percent from the Operational EBITDA loss of $416,000 reported for the third quarter of 2012.A decrease in operating expenses contributed to the reduction in Operational EBITDA loss during the period, partially offset by a corresponding decrease in revenues. Our loss for the third quarter of 2013 was $ 267,000, a loss of $0.001 per share, compared to a loss of $535,000 or $0.002 per share for the same quarter of 2012, an improvement of $268,000 or 50 percent.The improvement in loss was attributed primarily to a significant decrease in operating expenses, partially offset by a corresponding decrease in revenues. 4 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 Revenues:Revenues are comprised of application hosting activities provided to customers, the sale of software licenses, and the delivery of technology services, such as application and website development, content management solutions and software customization. Revenues for the quarter decreased to $193,000 from $387,000, a decrease of $194,000 or 50 percent for the same quarter of 2012. The decrease in services revenues from transition of GE related and hosting operations was the primary reason for the reduction in revenues during the quarter. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. Income from investments decreased by $76,000 to $(58,000) for the quarter ended September 30, 2013, from $18,000 for the same period of 2012.The decrease was due to expense recovery by Northcore coincident with the sale of ADB Systems USA which held Northcore’s investment in GEAM, LLC General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses) and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses decreased by $314,000 or 73 percent to $115,000 for the quarter ended September 30, 2013, compared to $429,000 for the quarter ended September 30, 2012. The decrease was attributed primarily to a reduction in workforce and lower consulting, legal and investor relations fees during the quarter. Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.For the quarter ended September 30, 2013, these costs amounted to $149,000, a decrease of $172,000 or 54 percent as compared to $321,000 reported in the same quarter of 2012.The decrease in workforce contributed to the reduction in technology expense. Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials and trade show costs.For the quarter ended September 30, 2013, sales and marketing costs amounted to $34,000, as compared to $71,000 in the same period of 2012, a decrease of $37,000 or 52 percent.The decrease staff levels and related travel and promotional costs contributed to the reduction in sales and marketing expenses. Extra Ordinary Expense: The book value of assets transitioned that related to the historical GE and hosting services by Northcore was $7,000.The balance of $42,000 was comprised of other non-cash accounting adjustments related to the restructuring. This extra ordinary expense of restructuring and discontinued operation resulted in $49,000 of total non-cash and non-recurring expenses in the current quarter. The financial benefit to Northcore of the restructuring was approximately $100,000 of pre-paid services that did not require refunding, plus the elimination of: ongoing costs relating to staff and hosting services to support these operations; approximately $300,000 of potential severance costs; and up to $2,000,000 of potential contingent liability for business interruption to GE.No such events occurred in the recent past financial quarters. 5 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 Stock-based Compensation:Stock-based compensation expense for the quarter ended September 30, 2013 amounted to nil, as compared to $107,000 for the same period of 2012.Stock-based compensation expense was higher in 2012 due to the vesting expense associated with the options granted during the period. Depreciation: Depreciation expense for the quarter ended September 30, 2013 was $55,000, compared to $12,000 recorded in the same period of 2012. The increase was due to the amortization of intangible assets in connection with the acquisition of Envision and Discount This, an online group discount marketplace technology platform. Comparison of the Nine Month Periods Ended September 30, 2013 and September 30, 2012 The following commentary compares the unaudited consolidated financial results for the nine month periods ended September 30, 2013 and September 30, 2012 and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Our year-to-date Operational EBITDA loss was $727,000, an improvement of $420,000 or 37 percent from the operational EBITDA loss of $1,147,000 reported for the same period of 2012.A reduction in operating expenses contributed to the reduction in Operational EBITDA loss during the period, offset in part by a corresponding decrease in revenues. The year-to-date loss was $1,070,000, a loss of $0.005 per share for 2013, compared to a loss of $1,826,000 or $0.008 per share, for the same period of 2012.The decrease in loss for the nine months ended September 30, 2013 was attributed primarily to lower general and administrative and stock-based compensation expense, partially offset by a corresponding decrease in revenues. Revenue:Revenues decreased by $262,000 or 25 percent, to $770,000 for the nine months ended September 30, 2013, from $1,032,000 for the same period of 2012.The decline inrevenues was attributed to a decrease in services revenues, partially offset by an increase in hosting revenues. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC.Income from investments decreased by $58,000 to ($3,000) for the nine months ended September 30, 2013, from $55,000 for the same period of 2012.The decrease was due to expense recovery by Northcore coincident with the sale of ADB Systems USA which held Northcore’s investment in GEAM, LLC. General and Administrative:General and administrative expenses decreased by $583,000 to $710,000 for the nine months ended September 30, 2013, from $1,293,000 for the same period in 2012, a decrease of 45 percent.The decrease was attributed primarily to a reduction in workforce and lower consulting, legal and investor relations fees during the period. Customer Service and Technology:For the nine months ended September 30, 2013, these costs amounted to $653,000, as compared to $818,000 for the same period of 2012, a decrease of $165,000 or 20 percent.The reduction in workforce was the main reason for the decrease in costs. 6 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 Extra Ordinary Item:The book value of assets transitioned that related to the historical GE and hosting services by Northcore was $7,000.The balance of $42,000 was comprised of other non-cash accounting adjustments related to the restructuring. This extra ordinary expense of restructuring and discontinued operation resulted in $49,000 of total non-cash and non-recurring expenses in the current quarter. Sales and Marketing:Sales and marketing expenses decreased by $41,000 to $134,000 for the nine months ended September 30, 2013, from $175,000 for the same period in 2012, a decrease of 23 percent. The decrease was due to lower staffing levels and related travel and promotional costs. Stock-based Compensation:Stock-based compensation expense for the nine months ended September 30, 2013 amounted to $116,000 of non-cash expenses, as compared to $590,000 for the same period of 2012, a decrease of $474,000 or 80 percent.Stock-based compensation expense was higher in 2012 due to the vesting expense associated with the options granted during the period. Depreciation: Depreciation expense increased to $177,000 for nine months of 2013, compared to $37,000 for the same period of 2012.The increase was due to the amortization of intangible assets in connection with the acquisition of Envision and Discount This technology application platform. Cash Flows from Operating Activities: Operating activities resulted in cash outflows of $779,000 for nine months of 2013, as compared to cash outflows of $1,254,000 from operating activities in nine months of 2012.The decrease in cash outflows was due to reductions in operating expenses, offset partially by reductions in revenues. Cash Flows from Investing Activities:Investing activities resulted in cash inflows of $109,000 during nine of 2013, as compared to cash outflows of $354,000 for the same period of 2012.Cash inflows during 2013 were due to cash distributions from the investment in GEAM, whereas the acquisitions of Envision and Kuklamoo and intangible assets resulted in cash outflows in 2012. Cash Flows from Financing Activities: Financing activities generated cash inflows of $286,000 for nine months of 2013, as compared to inflows of $24,000 for the same period of 2012.Cash inflows during 2013 were due to issuing senior secured notes of $85,000 and cash proceeds from Series O Debentures of $160,000 and proceeds from operating line of credit of $41,000.Cash inflows from 2012 were due to the exercise of stock options for $24,000. 7 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each of the eight most recent quarters that, in management’s opinion, consist of normal recurring adjustments, necessary for a fair presentation of the information presented. These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended Sep 30, June 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, (in thousands of Canadian dollars, except per share amounts) Revenues $ Other income: Income from GE Asset Manager ) 28 27 27 18 19 18 Operating expenses: General and administrative Customer service and technology Sales and marketing 34 49 51 50 71 77 27 Stock-based compensation 3 ) Depreciation and amortization 55 61 61 24 12 14 11 Total operating expenses Loss from operations ) Extra Ordinary items 49 Finance costs: Interest on notes payable andsecured subordinated notes - Accretion of secured subordinated notes - Total finance costs - Loss before recovery of income taxes ) Recovery of income taxes - - - ) - - - Loss and comprehensive loss for the period ) $ ) $ ) $ ) $ ) $ ) $ ) Loss per share - basic and diluted ) $ ) $ ) $ ) $ ) $ ) $ ) 8 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended September 30, 2013 and 2012 Dated:November 13, 2013 RECONCILIATION OF LOSS TO OPERATIONAL EBITDA (1) Quarter ended Sep.30 Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Loss for the period, as per above $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Reconciling items: Stock-based compensation - 3 ) Depreciation 55 61 61 24 12 14 11 12 Interest expense - 31 Recovery of income taxes - - ) - Non-recurring items fees 49 - 27 25 - OPERATIONAL EBITDA $ ) $ ) $ ) $ ) $ ) $ ) $
